                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JOHN DALE PREACHER,                            )
                                               )
                       Plaintiff,              )       Civil Action No.19-1207
                                               )
       v.                                      )       Judge Cathy Bissoon
                                               )
CORRECT CARE SERVICES, et al.,                 )       Magistrate Judge Richard A. Lanzillo
                                               )
                       Defendants.             )


                                    MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Richard A. Lanzillo for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On October 3, 2019 Plaintiff John Dale Preacher (“Plaintiff”) filed a Motion to Appoint

Counsel, (hereinafter “Plaintiff’s Motion,” Doc. 8). In his Motion, Plaintiff asserts counsel

should be appointed because he cannot afford counsel, the case is legally and factually complex,

he has limited time in the law library, his writing hand is compromised and he does not have

access to a typewriter, and expert testimony will be required. (Id.)

       On November13, 2019, Magistrate Judge Lanzillo issued an Order denying Plaintiff’s

Motion , (hereinafter “Order,” Doc. 13.) Applying the factors discussed in Tabron v. Grace, 6

F.3d 147 (3d Cir. 1993), Magistrate Judge Lanzillo determined that to this point, Plaintiff has

actively litigated his claims and demonstrated a basic knowledge of the law, that his handwriting

is neat and easy to read, that the legal issues are not sufficiently complex, and that the factual

investigation underlying Plaintiff’s claims appears to be straightforward. Thus, at this juncture,
Magistrate Judge Lanzillo determined Plainitff’s request for appointment of counsel should be

denied without prejudice.

       Plaintiff filed timely Objections which were docketed on November 18, 2019,

(hereinafter “Objections,” Doc. 19). In his Objections, Plaintiff reiterates his arguments

regarding his hand, his limited access to the law library, the need for experts, and the complexity

of the case. Plaintiff also states counsel should be appointed because Defendants have prevented

his legal filings from being received by the Court and docketed. 1

       After a review of Plaintiff’s Motion, the Order, Plaintiff’s Objections and the relevant

documents in this case, the undersigned does not find any aspect of the Order denying Plaintiff’s

Motion to Appoint Counsel to be clearly erroneous or contrary to law. Accordingly, it hereby is

ORDERED that Plaintiff’s Objections are OVERRULED.

       IT IS SO ORDERED.



November 26, 2019                                    s\Cathy Bissoon
                                                     Cathy Bissoon
                                                     United States District Judge

cc (via First-Class U.S. Mail):

John Dale Preacher
HU-7994
SCI Greene
175 Progress Drive
Waynesburg, PA 15970




1
 As far as the Court can tell, the documents that he mentions have all been received by the Clerk
and docketed in this case. (Docs. 15-18.)
